Citation Nr: 0922742	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  04-10 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for the residuals of a 
left sided complex pelvic fracture, currently rated 20 
percent disabling.

2.  Entitlement to an increased rating for the residuals of a 
left talar dome fracture, currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The appellant had active naval service from February 1990 to 
August 1995, including service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which assigned a 20 percent rating for the 
appellant's left hip disability and a 10 percent rating for 
his left ankle disability.  

In August 2006, the appellant appeared and testified at a 
hearing held at the RO before the undersigned.  A transcript 
of that hearing is of record.

In October 2006, the Board remanded this case for further 
development.  Following completion of development the case 
was returned to the Board.  The appellant submitted 
additional evidence and declined to waive RO consideration of 
the evidence.  The Board remanded for RO consideration in 
April 2008.  The case returns again for appellate 
consideration.  

The appellant has made repeated statements for several years 
to the effect that he is attempting to establish his 100 
percent rating back from November 1997 to his separation from 
service in 1995.  The Board is not clear whether the 
appellant is alleging clear and unmistakable error (CUE) in 
the rating decisions from that period.  The Board has no 
jurisdiction to review those decisions at this time.  If the 
appellant desires such relief, he is encouraged to file a CUE 
motion with the RO.




FINDINGS OF FACT

1.  The appellant's service-connected residuals of a left 
sided complex pelvic fracture have been manifested by 
moderate hip disability. 

2.  The appellant's service-connected residuals of a left 
talar dome fracture have been manifested by moderate ankle 
disability. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 20 percent 
for the residuals of a left sided complex pelvic fracture are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5255 (2008).

2.  The criteria for an evaluation greater than 10 percent 
for the residuals of a left talar dome fracture are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the appellant's increased rating claims, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In order to satisfy the first Quartuccio element for an 
increased-compensation claim, section 5103(a) compliant 
notice must meet the four part test, as laid out in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

Letters dated in March 2006, October 2006 and March 2007 
fully satisfied the duty to notify provisions elements two 
and three.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  A letter dated in August 2008 satisfied 
the requirements of Vazquez-Flores, and therefore element one 
of Quartuccio.  See Quartuccio and Vazquez-Flores, supra.  
Although these letters were not sent prior to initial 
adjudication of the appellant's claims, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice by August 2008, he was provided five months 
to respond with additional argument and evidence and the 
claim was readjudicated and an additional supplemental 
statement of the case (SSOC) was provided to the appellant in 
January 2009.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has identified no outstanding 
records relevant to the claims.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

In August 2006, the appellant testified before the 
undersigned that his disability had worsened since his 
January 2004 VA examination.  The Board remanded to provide 
the appellant an appropriate VA examination.  The appellant 
underwent the examination in June 2007.  The appellant was 
examined again in October 2008, following the Board's July 
2008 remand.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
appellant's service-connected disorders since he was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The 2007 and 2008 VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (2007).

II. Increased Ratings

The appellant contends that he is entitled to a rating in 
excess of 20 percent for his residuals of a complex pelvic 
fracture and a rating in excess of 10 percent for his 
residuals of a left talar dome fracture.  For the reasons 
that follow, the Board concludes that increased ratings are 
not warranted.

Disability evaluations are determined by evaluating the 
extent to which an appellant's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the appellant.  38 C.F.R. § 4.3.  However, the evaluation 
of the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2008). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The Board will address the appellant's left hip disability 
before turning to his left ankle disability.

a. Residuals of a Complex Pelvic Fracture

The appellant's pelvic fracture has resulted in a left hip 
disability.  At the time, he damaged his pelvis.  He was in 
traction for several weeks.  On x-ray in June 2007, an 
irregularity of the left inferior pubic ramus was identified, 
while the femur was not noted to be abnormal.  There are no 
Diagnostic Codes that address disorders of the pubic rami.  
Accordingly, the RO rated the appellant analogously, under DC 
5255, for dysfunction of the adjacent joint.  

Diagnostic Code 5255 deals with impairment of the femur.  See 
38 C.F.R. § 4.71a, DC 5255.  Under that code, malunion of the 
femur with slight knee or hip disability warrants a 10 
percent evaluation.  Malunion of the femur with moderate knee 
or hip disability warrants a 20 percent evaluation.  Malunion 
of the femur with marked knee or hip disability warrants a 30 
percent evaluation.  Fracture of surgical neck of femur, with 
false joint; or fracture of shaft or anatomical neck of femur 
with nonunion, without loose motion, weight bearing preserved 
with aid of brace, warrants a 60 percent evaluation.  The 
highest rating available under that code, 80 percent, is 
warranted for fracture of shaft or anatomical neck of femur, 
with nonunion, with loose motion (spiral or oblique 
fracture).  

The Board observes that the words "moderate" and "marked" 
are not defined in the VA rating schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just." 38 C.F.R. § 4.6 (2008).

The Board notes that the appellant's initial injury did not 
result in femur damage such as a fracture of the shaft of 
anatomical neck.  He does not have a flail joint.  The RO 
granted the appellant's current 20 percent for moderate 
impairment due to malunion.  Given the deformity of the left 
inferior pubic ramus, the Board agrees that malunion is the 
most analogous provision of the Diagnostic Code.  

At his October 2002 VA examination, the appellant had hip 
flexion hip flexion to 90 degrees, adduction to 20 degrees, 
abduction to 35 degrees, external rotation to 50 degrees and 
internal rotation to 30 degrees.  

At his January 2004 VA examination, the appellant had hip 
flexion hip flexion to 90 degrees, adduction to 25 degrees, 
abduction to 35 degrees, external rotation to 70 degrees and 
internal rotation to 30 degrees.  

At his June 2007 VA examination, the appellant had hip 
flexion to 90 degrees, extension to 20 degrees, adduction to 
15 degrees, abduction to 45 degrees, external rotation to 60 
degrees and internal rotation to 30 degrees.  The appellant 
reported pain throughout his ranges of motion.  On x-ray 
study, the examiner noted post traumatic deformity of the 
sacrum, pelvis and sacroiliac joint.  

At his October 2008 VA examination, the appellant had hip 
flexion to 80 degrees, extension to 25 degrees, adduction to 
25 degrees, abduction to 45 degrees, external rotation to 60 
degrees and internal rotation to 30 degrees.  Muscle strength 
was 5/5.  The appellant had pain in all measures of hip 
movement, no additional functional loss on repetition.  

During the course of each of the appellant's evaluations, he 
described the limitations that his hip disability has placed 
on his daily activities.  The appellant reports pain in the 
left hip and the mid posterior sacrum.  He reports pain one 
to two hours every day of a relatively severe degree with any 
weight bearing or movement.  The appellant reported the 
ability to walk twenty to thirty minutes, requiring rest 
thereafter.  The appellant indicated that he walks ten to 
fifteen minutes a day, two or three times a day for exercise.  
The appellant reports that there are no medications which 
alleviate his pain and has refused narcotic pain medication.  

At the October 2008 VA examination, the appellant reported 
significant pain.  He reported the use of a cane and an 
electric scooter as needed.  He also indicated that he was 
bedridden twelve to fourteen hours a day on most days.  He 
stated that he had flares of pain two to three times a days 
lasting 20 minutes to an hour, during which he can only lie 
down.  The examination is not clear whether the ankle, hip or 
both is responsible for these complaints.  The Board finds 
that these complaints are completely out of proportion to the 
objective manifestations.  Furthermore, the rating schedule 
does not require a separate rating for pain.  Spurgeon v. 
Brown, 10 Vet. App. 194 (1997).

The appellant's VA treatment records also show that the 
appellant complains of pain and discomfort in his left hip on 
a regular basis.  These records do not, however, evaluate the 
appellant in the manner of the VA examination reports or in 
accordance with the Diagnostic Codes.  A March 2006 treatment 
note and a February 2007 orthopedic surgery consult indicate 
that the appellant walks with a cane but has a normal gait.  
Multiple x-rays were taken, showing the inferior pubic ramus 
exostosis.  Mild acetabular spurring was noted.  The 
appellant had good range of motion in both hips, with no 
strength, motor or sensory deficits.  He was not a surgical 
candidate.  

The Board finds that the appellant suffers from an impairment 
equivalent to a moderate disability.  The appellant has only 
a slight degree of disability on examination.  The appellant 
appears to have retained most of his ranges of motion, with 
his gait normal.  His primary limitation is that of pain 
complaints on movement.  These complaints were compensated 
when the RO assigned the disability rating for "moderate" 
impairment.  There is no evidence of additional symptoms that 
would establish a "marked" degree of impairment, as 
required for a higher disability rating.  The weight of the 
evidence of record shows that the appellant's service-
connected residuals of left sided complex pelvic fracture 
more nearly approximate moderate hip disability, as 
contemplated by a 20 percent disability rating under 
Diagnostic Code 5255, and do not more nearly approximate 
marked hip disability, as required for a higher disability 
rating of 30 percent under Diagnostic Code 5255.  38 C.F.R. § 
4.71a.

Other ratings are available for disabilities of the hip.  
Pursuant to Diagnostic Code 5251 for limitation of extension 
of the thigh, a maximum 10 percent rating is assigned for 
extension limited to 5 degrees.  38 C.F.R. § 4.71a.  A 20 
percent rating is also available under Diagnostic Code 5253 
where abduction is limited to 10 degrees.  Id.  A 20 percent 
rating under Diagnostic Code 5252 requires limitation of 
flexion to 30 degrees.  Id.  Normal flexion for the hip is to 
125 degrees.  See 38 C.F.R. § 4.71a, Plate II (2008).  The 
appellant's ranges of extension, abduction and flexion exceed 
the ratings criteria on every evaluation.  Ratings based on 
limitations of motion are not warranted.  Under Diagnostic 
Code 5250 rates ankylosis of the hip.  38 C.F.R. § 4.71a.  
Flail joint of the hip is rated under Diagnostic Code 5254.  
38 C.F.R. § 4.71a.  As the appellant has demonstrated neither 
ankylosis nor flail joint, these codes are not for 
application.

The Board has considered the criteria of DeLuca, supra.  The 
appellant's presently assigned disability rating has been 
granted on the basis of the painful movement and constant 
discomfort that the appellant experiences.  Use of the same 
symptoms of painful motion, weakness, fatigue or loss of 
coordination would be consideration of the same symptoms 
twice, in violation of the anti-pyramiding rule.  See 
38 C.F.R. § 4.14, supra.  The Board finds that the DeLuca 
criteria have already been incorporated into the appellant's 
present rating and need not be considered further.  

The appellant has submitted a variety of statements regarding 
the possibility of a disability of the sacrum or coccyx.  The 
appellant has submitted several printed pictures and diagrams 
to show the sacrum and coccyx.  While the appellant has 
complained of pain in the sacrum, the Board notes that he has 
no associated objective symptoms.  While June 2007 examiner 
indicated a post traumatic deformity of the left sacrum, all 
other reviewers, including the examiners at the appellant's 
October 2002 and January 2004 VA examinations and an 
orthopedic surgeon, have considered the sacrum to be normal 
by x-ray.  The rating schedule does not provide a separate 
rating for pain in this case.  Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).  The sole Diagnostic Code which addresses 
the coccyx is DC 5298, for partial or complete removal, with 
painful residuals.  See 38 C.F.R. § 4.71a.  The Board notes 
that the appellant's coccyx was not removed, according to his 
service medical records.  A rating under DC 5298 is not 
warranted.  

The Board has considered the possibility of staged ratings.  
Fenderson; Hart, both supra.  The Board, however, concludes 
that the criteria for a compensable rating have at no time 
been met.  Accordingly, staged ratings are inapplicable.  See 
id.  

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet.App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The schedular evaluation for the appellant's hip disability 
is not inadequate.  The appellant has complained of 
extraordinary pain on examinations, but his incidental 
treatment notes do not reflect that level of disability.  No 
additional symptoms have been located on examination or 
treatment that has not been contemplated in the assigned 
Diagnostic Codes.  The appellant retains most of his range of 
motion in the joint without additional functional loss on 
examination.  It does not appear that the appellant has an 
"exceptional or unusual" disability; he merely disagrees 
with the assigned evaluation for his level of impairment.  In 
other words, he does not have any symptoms from his service-
connected disorder that are unusual or are different from 
those contemplated by the schedular criteria.  The available 
schedular evaluations for that service-connected disability 
are adequate.  Referral for extraschedular consideration is 
not warranted.  See VAOPGCPREC 6-96.  Further inquiry into 
extraschedular consideration is moot.  See Thun, supra.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's residuals of a complex 
pelvic fracture claim.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

b. Residuals of a Left Talar Dome Fracture

The appellant's left talar dome fracture has resulted in a 
left ankle disability.  Accordingly, he has been rated under 
DC 5271, for limitation of motion of the ankle.

Diagnostic Code 5271 provides a 10 percent rating for 
symptomatology reflective of disabilities with moderate 
limitation of motion and a 20 percent rating for disabilities 
involving marked limitation of motion.  A 20 percent is the 
maximum evaluation provided under DC 5271.  See 38 C.F.R. § 
4.71a, DC 5271 (2008).  According to Plate II of the Schedule 
for Ratings Disabilities, normal dorsiflexion of the ankle is 
zero to 20 degrees; and normal plantar flexion is zero to 45 
degrees.  See 38 C.F.R. § 4.71, Plate II (2008).

The appellant's left ankle has been evaluated at several VA 
examinations.  In October 2002, he had dorsiflexion to 20 
degrees, plantar flexion to 45 degrees, with 5/5 strength in 
dorsiflexion, plantar flexion, inversion and eversion.

At his January 2004 VA examination, the appellant's left 
ankle was found to have dorsiflexion to 15 degrees, plantar 
flexion to 45 degrees, with 5/5 strength in dorsiflexion, 
plantar flexion, inversion and eversion.

At his June 2007 VA examination, the appellant's left ankle 
was found to have dorsiflexion to 15 degrees, plantar flexion 
to 40 degrees, with pain at the extremes of motion.  On x-ray 
studies, the appellant had either a post traumatic deformity 
or osteoarthritis.  

At his October 2008 VA examination, the appellant's ankle was 
found to have dorsiflexion to 15 degrees, plantar flexion to 
45 degrees, without pain or additional functional loss.  On 
x-ray studies, the appellant had degenerative changes, a 
metallic foreign body over the lateral malleolus and bony 
fragments inferior to the medial malleolus.  

The appellant's VA treatment records show that the appellant 
complains of ankle pain regularly.  He does not wear a brace 
and is able to walk with a normal gait.  He occasionally uses 
a cane.

As indicated above, at the October 2008 VA examination, the 
appellant reported significant pain.  He reported the use of 
a cane and an electric scooter as needed.  He also indicated 
that he was bedridden twelve to fourteen hours a day on most 
days.  He stated that he had flares of pain two to three 
times a days lasting 20 minutes to an hour, during which he 
can only lie down.  The examination is not clear whether the 
ankle, hip or both is responsible for these complaints.  The 
Board finds that these complaints are completely out of 
proportion to the objective manifestations.  Furthermore, the 
rating schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Board finds that the appellant's left ankle fracture 
residuals do not rise to a marked level.  The appellant has 
retained most of his range of motion, from 15 degrees of 
dorsiflexion to 40 degrees of plantar flexion at the worst.  
The appellant has retained sufficient function to walk 
normally, albeit with pain.  In light of normal ambulation, 
occasionally with a cane, with significant pain, the Board 
finds that the appellant's left ankle disability rises to a 
moderate degree, but no more.  The criteria for a higher 
rating under DC 5271 are not met.  See 38 C.F.R. § 4.71a.  

As with the appellant's hip disability, the Board has 
considered the criteria of DeLuca, supra.  The appellant's 
presently assigned disability rating has been granted on the 
basis of the painful movement and constant discomfort that 
the appellant experiences.  Use of the same symptoms of 
painful motion, weakness, fatigue or loss of coordination 
would be consideration of the same symptoms twice, in 
violation of the anti-pyramiding rule.  See 38 C.F.R. § 4.14, 
supra.  The Board finds that the DeLuca criteria have already 
been incorporated into the appellant's present rating and 
need not be considered further.  

The Board has also considered the possibility of 
osteoarthritis.  While the appellant has not been service 
connected for arthritis, degenerative or traumatic arthritis, 
established by X-ray findings, is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5003 (degenerative arthritis) and 
DC 5010 (traumatic arthritis).  As the appellant already 
receives a compensable rating for limitation of ankle motion 
under DC 5271, as discussed above, a rating under DC 5003 or 
DC 5010 is not warranted.  See id.  

The remaining Diagnostic Codes applicable to the ankle 
address ankle ankylosis (DC 5270), subastragalar or tarsal 
joint ankylosis (DC 5272), malunion of os calcis or 
astralagalus (DC 5273) and astragalectomy (DC 5274).  These 
disabilities have not been shown in this case.  Further 
inquiry is moot.

The Board has considered the possibility of staged ratings.  
Fenderson; Hart, both supra.  The Board, however, concludes 
that the criteria for a compensable rating have at no time 
been met.  Accordingly, staged ratings are inapplicable.  See 
id.  

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet.App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The schedular evaluation for the appellant's ankle disability 
is not inadequate.  The appellant has complained of 
extraordinary pain on examinations, but his incidental 
treatment notes do not reflect that level of disability.  No 
additional symptoms have been located on examination or 
treatment that has not been contemplated in the assigned 
Diagnostic Codes.  The appellant retains most of his range of 
motion in the joint without additional functional loss on 
examination.  It does not appear that the appellant has an 
"exceptional or unusual" disability; he merely disagrees 
with the assigned evaluation for his level of impairment.  In 
other words, he does not have any symptoms from his service-
connected disorder that are unusual or are different from 
those contemplated by the schedular criteria.  The available 
schedular evaluations for that service-connected disability 
are adequate.  Referral for extraschedular consideration is 
not warranted.  See VAOPGCPREC 6-96.  Further inquiry into 
extraschedular consideration is moot.  See Thun, supra.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's left talar dome fracture 
claim.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an increased rating for the residuals of a 
complex pelvic fracture, currently rated 20 percent 
disabling, is denied.

Entitlement to an increased rating for the residuals of a 
left talar dome fracture, currently rated 10 percent 
disabling, is denied.




____________________________________________
ROBERT E. SULLIVAN
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


